Citation Nr: 1043901	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-14 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active service in the United States Marine Corps 
(USMC) from January 1978 to November 1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This case was most recently before the Board in May 2009, at 
which time it was remanded for additional development.  The case 
has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is decided.

At the outset, the Board notes that in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court found that an appellant's claim for 
service connection for posttraumatic stress disorder (PTSD) 
should have been construed more broadly by VA as a claim for 
service connection for any mental disability.  The Court noted 
that the claimant was not competent to diagnose a particular 
psychiatric disability, such as PTSD, but that he was competent 
to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The Court also noted that the 
evidence submitted in support of the claim showed that the 
appellant had been diagnosed with psychiatric disabilities other 
than PTSD and that these disabilities arose "from the same 
symptoms for which he was seeking benefits."  Id. at 9.  The 
Court held that, in construing a claim, the Board must consider 
any disability, "that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of the claim."  
Id. at 5.

A review of the Veteran's post-service medical records shows that 
he has been treated for a myriad of mental health disorders since 
his separation from active service; to include anxiety disorder, 
PTSD, personality disorder, bipolar disorder, schizophrenia, and 
mood disorder.  Additionally, it is noted in the Veteran's post-
service medical records that the Veteran has alcohol, marijuana, 
and polysubstance dependence problems.

In light of the Court's decision and evidence of record showing 
that the Veteran has been diagnosed with multiple psychiatric 
disorders, the Board will construe the Veteran's claim as one for 
entitlement to service connection for a psychiatric disorder, to 
include PTSD.

The Veteran asserts that while serving in the USMC he was 
sexually assaulted by a service chaplain that he had gone to for 
help.  The Veteran has reported that he originally went to the 
chaplain in an effort to seek assistance in getting out of his 
remaining obligation to the USMC so that he could return home and 
care for his parents.  The Veteran reported that at that time the 
chaplain sexually assaulted him.  It is noted that the Veteran 
did not report the sexual assault while he was in active service.  
The Veteran has reported that one "simply did not talk about" 
incidents like the one he experienced "back then."  

The Veteran reported that an in effort to avoid the chaplain 
after the sexual assault, he requested a transfer to another unit 
and he even went absent without leave (AWOL) for a period of 
time.  A review of the Veteran's service personnel records (SPRs) 
show that in September 1979, the Veteran was reported as AWOL.  
The length of the AWOL period is not noted in the offenses and 
punishments section of the SPRs.  Additionally, the SPRs show 
that the Veteran was transferred twice during the period of 
January 1970 to March 1970.  The reasons for these transfers are 
not noted in the SPRs.

Also of record are several lay statements from the Veteran's 
family members and friends.  These statements indicate that the 
Veteran was a very different man when he returned home from 
serving in the USMC, in that he began getting into trouble when 
he never had before.  Additionally, several of the statements 
reference the Veteran's reported sexual assault in active 
service.  Both the Veteran's daughter and sister reported that 
the Veteran had told them he was sexually assaulted while in 
active service.  However, the Board notes that the statements 
indicate that the Veteran reported the event to his family 
members many years after the reported incident and the Veteran's 
separation from active service.

When the claimed PTSD stressor is physical or sexual assault in 
service, credible supporting evidence may also consist of a 
medical opinion, based on a review of the evidence, that the 
personal assault occurred.  38 C.F.R. § 3.304 (f)(3) (2010).

Therefore, the Board finds that the Veteran's claims file should 
be forwarded to the VA Medical Center for review in order to 
determine whether there is sufficient evidence of record to 
concede the Veteran's claimed sexual assault stressor.

If the Veteran's sexual assault stressor is sufficiently verified 
by a psychologist or a physician at the VA Medical Center, then 
the Veteran should be afforded a VA examination to accurately 
determine the Veteran's current psychiatric diagnoses and whether 
any currently present psychiatric disability is etiologically 
related to his active service.

Finally, current treatment records should be obtained before a 
decision is rendered in this case.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence.

2.	Then, the RO or the AMC should arrange for 
the claims file to be reviewed by a 
psychiatrist or psychologist with the 
appropriate expertise to determine whether 
there were behavioral changes or other 
indications of the Veteran being subjected 
to sexual trauma in service.

The reviewing examiner should put the 
opinion regarding the existence of a 
military sexual trauma stressor in writing 
and it should be recorded in the claims 
files.  

A rationale for all opinions expressed 
regarding the existence of a military 
sexual trauma stressor should be provided.

3.	If it is determined that a military sexual 
trauma stressor has been sufficiently 
verified, then the Veteran should be 
afforded a VA examination by a 
psychiatrist or psychologist with 
appropriate expertise to determine the 
nature and etiology of any currently 
present psychiatric disorder, to include 
PTSD.  The claims file must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

The examiner should identify all currently 
present psychiatric disorders.  The 
examiner should then provide an opinion 
with respect to each currently present 
acquired psychiatric disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service.

The rationale for all opinions expressed 
must be provided.

4.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
entitlement to service connection for a 
psychiatric disability, to include PTSD, 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This REMAND must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the Board 
or the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


